Citation Nr: 0613071	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  98-19 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability.

2.  Entitlement to service connection for a low back 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to January 
1966.

This case came before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions rendered by the Oakland, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

During the course of the appeal, the veteran relocated to 
Nevada.  Accordingly, the Reno, Nevada, RO assumed the role 
of the agency of original jurisdiction in this appeal.  

In March 2004, the veteran testified at a hearing before the 
undersigned Veterans Law Judge sitting in Las Vegas, Nevada.  
A transcript of this hearing is associated with the claims 
folders.  Thereafter, the Board remanded the case to for 
further evidentiary development.  The requested development 
has been completed and the case has been returned to the 
Board for further appellate consideration.  

The issue of service connection for a low back disability is 
addressed in the REMAND that follows the order section of 
this decision.


FINDING OF FACT

The veteran's current psychiatric disability, diagnosed as 
major depression, generalized anxiety disorder and social 
anxiety disorder, originated during his active military 
service.  


CONCLUSION OF LAW

The veteran's current psychiatric disability, diagnosed as 
major depression, generalized anxiety disorder and social 
anxiety disorder, was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he currently has post-traumatic 
stress disorder (PTSD) as a result of in-service stressors.  
In particular, he reports that he was involved with the 
treatment and care of injured servicemen returning from 
Vietnam while he was a patient at a medical facility at 
Travis Air Force Base, California.  While this claimed in-
service stressor has not been verified, the Board has 
determined that the evidence currently of record is 
sufficient to establish that the veteran's current 
psychiatric disability originated during his active military 
service.  Thus, his claim for service connection for 
psychiatric disability is substantiated and no further action 
is required under the Veterans Claims Assistance Act of 2000 
or the pertinent implementing regulation.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2005)

In determining that service connection for psychiatric 
disability is warranted, the Board notes that there is 
conflicting medical evidence concerning the nature of the 
veteran's current psychiatric disorders.  While VA medical 
records show continued treatment for PTSD, the report of a 
compensation and pension examination in August 2002 shows 
that the veteran was found to have major depressive disorder 
and anxiety disorder, not otherwise specified, while the 
report of a compensation and pension examination in April 
2005 shows that the veteran was found to have a major 
depressive disorder, generalized anxiety disorder, and social 
anxiety disorder.  Despite the conflicting diagnoses, the 
Board finds that there is sufficient evidence of record to 
grant the veteran's claim for service connection for 
psychiatric disability.  The psychiatrist who conducted the 
April 2005 examination noted that the veteran's current 
psychiatric disability was initially manifested during active 
service.  The examination report notes that the veteran's 
depression was noted in service medical records dated in 
October 1962 indicating that the veteran looked depressed.  
It was further noted that the various somatic complaints with 
negative physical examination during service were probably 
due to depression that manifested itself in a more socially 
acceptable somatic manner.  Finally, the examiner opined that 
the veteran's current anxiety and social phobias were more 
likely than not the natural progressions of the veteran's in-
service depression.  

In the Board's opinion, the preponderance of the evidence 
establishes that the veteran's chronic psychiatric 
disability, currently diagnosed as major depression, 
generalized anxiety disorder and social anxiety disorder, 
originated during active duty.  There is no indication that 
psychiatric disability predated service.  Accordingly, 
service connection is in order for the veteran's psychiatric 
disability.


ORDER

Service connection for psychiatric disability is granted.  


REMAND

The veteran asserts that he presently has a present back 
disability that was incurred during his active duty.  The 
record reflects that he complained of back pain during 
service on several occasions.  He reported back pain in 
February 1963 after lifting some luggage.  Physical 
examination at that time was unremarkable.  However, a 
treatment record dated the following month shows that he 
received treatment for "instability" and tenderness of the 
lumbar spine.  He was subsequently admitted to a medical 
facility for treatment of paravertebral strain of the 
lumbosacral area for 2 days in April 1963.  A subsequent sick 
call report dated in August 1964 notes that the veteran 
complained of back trouble.  Physical examination revealed no 
spasm; lumbosacral sprain was diagnosed.  However, he sought 
additional treatment for low backache in June 1965.  X-rays 
at that time revealed minimal Schmorl's nodes; otherwise, the 
studies were negative.  Subsequent in-service treatment 
records show treatment for back pain in July 1965 after 
lifting a garbage can.   

The veteran's post service medical history is significant for 
a motor vehicle accident in August 1979 in which he was 
thrown out of the car.  He was also in motor vehicle 
accidents in April 1982 that resulted in multiple fractures 
of his legs and pelvis and January 1997 that resulted in low 
back pain and sciatica.  Subsequent private treatment records 
show treatment for degenerative disease of the lumbar spine, 
lumbar facet syndrome, and mechanical low back pain.  
  
The Board notes that the veteran was afforded VA compensation 
and pension examinations addressing his back claim in July 
2002 and April 2005.  However, the reports of these 
examinations are inadequate.  While the examiner who 
conducted the July 2002 examination found the veteran to be a 
good historian, the Board notes that the examiner did not 
have access to the veteran's claims folders and the 
examination report does not address the veteran's post-
service injuries.  Similarly, while the April 2005 examiner 
had access to the veteran's claims folders, the examination 
report does not address the veteran's post-service injuries.  
Also, while the examiner opined that the veteran's complaints 
of back pain were not related to his military service, the 
examiner did not indicate whether it was at least as likely 
as not that the veteran current back disability is 
etiologically related to the veteran's military service as 
requested in the prior Remand.  In other words, the 
examination report does not indicate whether there is a 50 
percent or greater probability that the veteran's current 
back disability is related to service.

Also of record is a March 2004 statement from Dr. Berj T. 
Kalamkarian, a private physician who opined that the 
veteran's low back and right lower extremity pain were a 
consequence of his military service.  This record is of 
limited probative value.  The Board notes that it is not 
required to accept doctors' opinions that are based upon the 
veteran's recitation of medical history. Godfrey v. Brown, 8 
Vet. App. 113 (1995), see also, Owens v. Brown, 7 Vet. App. 
429 (1995).  The evidence does not show that Dr. Kalamkarian 
reviewed the veteran's service medical records or any other 
related documents which would have enabled him to form an 
opinion on an independent basis.  Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993); see also Swann v. Brown, 5 Vet. App. 
229 (1993).

In light of the veteran's in-service history of back 
complaints, significant post service history of injuries, and 
conflicting medical evidence, the Board is of the opinion 
that a VA examination would be probative in ascertaining the 
etiology of the veteran's current back disability.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The veteran should be provided all 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO or the AMC should attempt to 
obtain any pertinent evidence identified 
but not provided by the veteran.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide the outstanding evidence. 

3.  Thereafter, the veteran should be 
scheduled for an examination by a 
physician with sufficient expertise to 
determine the nature and etiology of any 
current low back disability.  

The claims folders must be made available 
to and reviewed by the examiner before 
completion of the examination report.  
Based upon the examination results and a 
review of the historical material in the 
claims files, the examiner should provide 
an opinion, with respect to each 
currently present disorder of the 
veteran's low back, as to whether it is 
at least as likely (a 50 percent 
probability or greater) that the disorder 
is etiologically related to the veteran's 
military service.  

The supporting rationale for each opinion 
expressed must also be provided. 

4.  The RO or the AMC should then review 
the claims folders to ensure that all 
requested development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
In addition, the RO or the AMC should 
undertake any other development it 
determines to be indicated.

5.  After completion of all of the 
necessary development, the RO or the AMC 
should adjudicate the issue remaining on 
appeal based on a de novo review of the 
pertinent evidence.  

6.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals





 Department of Veterans Affairs


